DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 01/27/2020 and 07/23/2020 have been considered by the examiner.

Claim Status
Claims 1-20 are pending, with claims 1-20 being examined and no claims deemed withdrawn.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6, 8-13, 15-16, and 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by et al. US20130168250A1 hereinafter Fogleman.
Regarding claims 1 and 10, Fogleman discloses a sensor system (3100) comprising a bottom substrate (110) as a base substrate and a sensor package (100) coupled to the base substrate (Fig 1). The sensor package comprising a droplet actuator (100) as a sensing chip. A plurality of droplet operations electrodes (416, 516), as at least one conductive element, wherein the at least one conductive element is part of an array of conductive elements defining a M by N matrix (electrode arrangement, 710), where M is a number of rows of the at least one conductive element and N is a number of columns of the at least one conductive element (Fig 7).
A droplet as dispense chemistry disposed on the at least one conductive element (Figs 18A-D). Control channels (712) as at least one contact pad.
A top substrate (112) as a microfluidic cap positioned over at least a portion of the sensing chip (Fig 1). The microfluidic cap and the sensing chip define a droplet operation gap (1314) as a cavity configured to receive a fluid sample (Fig 13A). Electrodes can be formed on both substrate (par 115), and so the microfluidic cap comprises at least one electrode. The at least one electrode is coupled to the at least one contact pad of the sensing chip via a conductive adhesive (par 18).

Regarding claims 2 and 11, Fogleman discloses all of the limitations of claims 1 and 10, wherein the at least one electrode configured to sense the analyte is further configured to transmit an electrical signal through a fluid sample to the at least one conductive element (par 18).

Regarding claims 3 and 12, Fogleman discloses all of the limitations of claims 1 and 10, wherein the sensing chip further comprises at least one bonding pad (714) configured to connect the sensing chip with a printed circuit board (par 80), the at least one bonding pad comprising one of: a wire bonding connection (par 80).

Regarding claims 4 and 13, Fogleman discloses all of the limitations of claims 1 and 10, wherein the sensing chip comprises an upper dielectric layer on a bottom substrate (par 18) and the upper interlayer dielectric and the at least one electrode of the microfluidic cap comprising substantially planar surfaces (par 165).

Regarding claim 6, Fogleman discloses all of the limitations of claim 1, wherein the microfluidic cap comprises a glass material (par 18) or a polymer material (par 18).

Regarding claims 8 and 16, Fogleman discloses all of the limitations of claims 1 and 10, wherein the at least one electrode comprises one or more partitions (par 115) configured to create a plurality of potential zones, respective ones of the plurality of potential zones configured to isolate one or more assays (Fig 13A).

Regarding claim 9, Fogleman discloses all of the limitations of claim 1, wherein the M by N matrix includes at least one dummy element (electrode 2210C) configured to provide an alternating current (AC) ground (Fig 22).

Regarding claim 15, Fogleman discloses all of the limitations of claim 10, further comprising a spacer bead (116) disposed between the microfluidic cap and the sensing chip and configured to control cavity spacing between the microfluidic cap and the sensing chip (Fig 1A).

Regrading claim 18, Fogleman discloses a method for fabricating a sensor package, comprising placing dispense chemistry (par 18) on at least one conductive element (plurality of droplet operations electrodes 416, 516) of a sensing chip (droplet actuator 100). 
The at least one conductive element is part of an array of conductive elements defining a M by N matrix (electrode arrangement, 710) , where M is a number of rows of the at least one conductive element and N is a number of columns of the at least one conductive element (Fig 7).
The sensing chip further comprises at least one contact pad (control channels 712). Placing a conductive adhesive on the at least one contact pad (par 18).
An upper interlayer dielectric of the sensing chip (par 18) and at least one electrode formed on a microfluidic cap comprise substantially planar surfaces (par 165).
Positioning the microfluidic cap over at least a portion of the sensing chip (Fig 1), wherein the microfluidic cap and the sensing chip define a cavity (a droplet operation gap 1314) configured to receive a fluid sample (Fig 13. 
Coupling the at least one electrode to the at least one contact pad via the conductive adhesive (par 18).

Regarding claim 19, Fogleman discloses all of the limitations of claim 18, further comprising allowing dispense chemistry to dry to form one or more dispense chemistry islands (par 18) around the at least one conductive element with a separation distance between different dispense chemistry islands (par 18).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Fogleman.
Regarding claims 5 and 14, Fogleman discloses all of the limitations of claims 1 and 10, wherein the microfluidic cap further comprises a central etched gap (par 179) configured to control cavity spacing between the microfluidic cap and the sensing chip (Fig 24B).
Fogleman does not disclose at least one etched edge gap configured to allow the conductive adhesive to be formed between the microfluidic cap and the sensing chip.
However, as Fogleman etches the microfluidic cap with alignment features and to create space for a reservoir, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further used the known technique of etching a substrate to yield the predictable result of creating in space on the edge the microfluidic cap.
See KSR, 550 U.S. at 416, 82 USPQ2d at 1395 and MPEP 2143

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Fogleman as applied to claim 1 above, and further in view of Jia et al. “Electrically conductive composites based on epoxy resin containing polyaniline–DBSA- and polyaniline–DBSA-coated glass fibers” Journal of Applied Polymer Science, Vol. 91, 1329 –1334 (2004), hereinafter Jia.
Regarding claim 7, Fogleman discloses all of the limitations of claim 1, but does not disclose wherein the conductive adhesive comprises glass fibers. 
However, Jia is in the conductive adhesive art (Abstract) and discloses a conductive epoxy (p 1330, first column, second full paragraph) having glass fibers coated in a conductive polymer, polyaniline (p 1330, first column, first full paragraph). Conducive polymers are an alternative conductive filler to metallic particles (p 1329, first column, second full paragraph). The presence of glass fibers significantly improves the modulus and strength of the epoxy (p 1334, first column, first paragraph).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the conductive adhesive of Fogleman to incorporate the glass fiber conductive adhesive of Jia. Doing so would provide an alternative to metallic particles and increase the modulus and strength of the epoxy as recognized by Jia.

Claims 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Fogleman as applied to claims 1 above, and further in view of Burdallo et al. “Integration of microelectronic chips in microfluidic systems on printed circuit board” 2012 J. Micromech. Microeng. 22 105022, hereinafter Burdallo.
Regarding claims 17 and 20, Fogleman discloses all of the limitations of claims 10 and 18, but does not disclose an encapsulation layer disposed over at least a portion of the sensing chip and the conductive adhesive and configured to protect the conductive adhesive and parts of the sensing chip.
However, Burdallo is in the analogous art of integration of microelectronic chips in microfluidic systems (Abstract) and discloses a sensing chip (Fig 7) with copper tracks as conductive elements connected to silicone chips as electrodes in a microfluidic cap (Fig 1) by wire bonds as a conductive attachment. The conductive attachment is encapsulated by silicone (Fig 7) which protects the connection (p 3, col 1, first full paragraph).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the sensor system of Fogleman to incorporate the encapsulation of the conductive attachment of Burdallo. Doing so would protect the conductive attachment as recognized by Burdallo.

Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Jamshidi et al. US 20160199832 A1 discloses a sensor package with a sensing chip, an array of conductive elements, a microfluidic cap with an electrode, and a contact pad is coupled to an electrode via a conductive adhesive.
Rogers et al. US 20190090801 A1 discloses a sensor package with a sensing chip, an array of conductive elements, a microfluidic cap with an electrode, a contact pad is coupled to an electrode via a conductive adhesive and an encapsulation layer of PDMS.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quocan B Vo whose telephone number is (571)272-8990. The examiner can normally be reached Monday - Friday 7:00 - 2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on (571) 272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Q.B.V./Examiner, Art Unit 1798         

/SAMUEL P SIEFKE/Primary Examiner, Art Unit 1797